Bouldin, J.,
delivered the opinion of the court.
The court having maturely considered the transcript of the record of the decree aforesaid, and the arguments, of counsel, is of opinion:
■ 1st. That the judgment of the bank of Virginia in the proceedings mentioned, constituted as between the parties thereto, a lien on all the real estate in Virginia,, belonging to the judgment debtors or any of-them-, whether the said judgment was docketed in the counties in which the real estate might lie or not.
2d. That this lien was not discharged by the levy of the execution in the proceedings.mentioned, made on the property of "W. L. Lewis, one of the debtors, by the sheriff of Monroe county, in the county court of which *891county the judgment was rendered; nor was the execution satisfied by the act of said sheriff, returning the property so levied on to said Lewis, in obedience to an ' ordinance of the Virginia convention of 1861, whether such ordinance was valid or not; said act of the sheriff having been entirely his own act, neither prompted nor assented to by the plaintiff in the judgment.
3d. That the lien of said judgment on the lands in the proceedings mentioned, was neither lost nor impaired by reason of the division of the State of Virginia into two States, and the falling of the county of Monroe into the State of West Virginia.
4th. That the transcript of the record of said judgment, duly certified by the clerk of the Circuit court of Monroe county, in West Virginia, of the records of which court the records of the former county court of Monroe county, Virginia, now form a part, was proper evidence to establish the existence of such judgment; and there not appearing to be any judgment prior thereto binding on said lands, nor any debt against Samuel V. Gatewood, dec’d, of superior dignity to said judgment, there was no error in reporting and providing for said judgment as a first class debt.
The court is, therefore, of'opinion that there is no error in the decree complained of; and it is decreed and ordered that said decree be affirmed, and that the appellant, William Skeen, as administrator of Samuel V. Gatewood, dec’d, do, out of the assets of his intestate in his hands to be administered, pay to the appellees their costs by them about their defence in this behalf expended, and thirty dollars damages to the ■ presi* dent, directors and company of the bank of Virginia for the owner or owners of said judgment.
*892All of which is ordered to be certified to the Circuit court of Bath county.
Decree affirmed.